DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/14/2021 have been fully considered but they are not persuasive for claims 1-8, 16, and 18-20. Applicant’s arguments are considered moot for claims 9-15 because the amendments made to the claims have introduced a new combination of elements that were not previously considered.
Applicant asserts “the cited references do not disclose, teach or suggest, ‘an electronic control unit… configured to… set the off-road vehicle into an electrical vehicle (EV) mode when the current location of the off-road vehicle is within the perimeter of the geo-fenced area or based on sensor data…and a percentage of times the EV mode was previously activated…” in page 11 of applicant’s remarks. However, as currently written, the combination of Kim and Tolley still teach the limitations. Examiner sets forth claims 1 and 16 recite this limitation as an alternative to “set the off-road vehicle into an electrical vehicle (EV) mode” when either of two alternatives are met. The two alternatives are “when the current location of the off-road vehicle is within the perimeter of the geo-fenced area or based on sensor data relating to at least one part… and a percentage of times…” (emphasis added). 
	As discussed above, the applicant’s arguments are unpersuasive regarding claims 1 and 16 and the rejection of claims 1-8, 16, and 18-20 under 35 USC §103 are therefore maintained as outlined below.
Response to Amendment
Regarding the objections to the claims, applicant has amended the claims to overcome the objections to the claims. The objections to the claims have been withdrawn.
Regarding the rejections under 35 U.S.C. §103, the claims have been amended but fail to overcome the prior art rejection for claims 1-8, 16, and 18-20. The rejection of claims 1-8, 16, and 18-20 under 103 is therefore maintained as outlined below. The amendments for claims 9-15 have introduced a new combination of elements that have not been previously considered. The rejections under 35 U.S.C. §103 for claims 9-15 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the last limitation is claiming. The plurality of “and” and “or” in a single paragraph that is not indented renders the claim unclear and indefinite because it is unclear which elements are to be grouped and which elements are alternatives. In a good faith effort to proceed prosecution, the limitations will be interpreted as:
“Set the off-road vehicle into an electrical vehicle (EV) mode when:
the current location of the off-road vehicle is within the perimeter of the geo-fenced area, or
based on sensor data relating to at least one part of a surrounding environment of the off-road vehicle including the geo-fenced area and a percentage of times the EV mode was previously activated
within the perimeter of the geo-fenced area, or 
within a predetermined distance from the at least one part of the surrounding environment 
exceeding a threshold percentage value.”
Claims 2-8 are dependent on claim 1 and inherit the deficiencies above. Therefore, claims 2-8 are also rejected under similar grounds to claim 1.
Regarding claim 9, it is unclear what the last limitation is claiming. The plurality of “and” and “or” in a single paragraph that is not indented renders the claim unclear and indefinite because it is unclear which elements are to be grouped and which elements are alternatives. In a good faith effort to proceed prosecution, the limitations will be interpreted as:
“set the off-road vehicle into an electrical vehicle (EV) mode based on: 
the parameter and,
a percentage of times the EV mode was previously activated 
within the perimeter of the off road property, or 
within a predetermined distance from at least one part of the surrounding environment of the off-road vehicle detected by the sensor
			exceeding a threshold percentage value, and”
Claims 10-15 are dependent on claim 9 and inherit the deficiencies above. Therefore claims 10-15 are also rejected under similar grounds to claim 9.
Regarding claim 16, it is unclear what the last limitation is claiming. The plurality of “and” and “or” in a single paragraph that is not indented renders the claim unclear and indefinite because it is unclear which elements are to be grouped and which elements are alternatives. In a good faith effort to proceed prosecution, the limitations will be interpreted as:
“setting, by the electronic control unit, the off-road vehicle into an electrical vehicle (EV) mode when:
The current location of the off-road vehicle is within the coordinates of the perimeter of the off-road property, or
Based on the sensor data relating to at least one part of the surrounding environment of the off-road vehicle and a percentage of times the EV mode was previously activated 
within the perimeter of the off-road property, or
within a predetermined distance from the at least one part of the surrounding environment 
exceeding a threshold percentage value.”
Claims 18-20 are dependent on claim 16 and inherit the deficiencies above. Therefore, claims 18-20 are also rejected under similar grounds to claim 16.
Examiner suggests adding indentations and punctuations or rewriting the independent claims to more clearly claim the invention as intended by the applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2019/0126910 A1; hereinafter Kim) in view of Tolley (U.S. Patent Application Publication No. 2020/0182178 A1).
Regarding claim 1, Kim discloses:
A control system for a vehicle, comprising: a navigation device configured to obtain a current location of the vehicle (green zone detection unit 310 includes an image recognition unit 311 and a GPS receiving unit 313 to obtain information about a current position and environment, see at least [0053]-[0055])
an electronic control unit coupled to the navigation device and configured to: compare the current location of the off-road vehicle to coordinates of a perimeter of an area, and (a plurality of coordinates creates a boundary for a zone, see at least [0045]; in step S420 it is determined whether current position corresponds to the green zone according to the map data and image in steps S410A and S410B, see at least [0080] and Fig. 4)
set the vehicle in to an electrical vehicle (EV) mode when the current location of the vehicle is within the perimeter of the area (the system determines whether the vehicle is in a green zone and when EV mode driving is possible, the engine is restricted and EV mode is performed, see at least [0081]) or based on sensor data relating to at least one part of a surrounding environment of the off-road vehicle including the geo-fenced area and a percentage of times the EV mode was previously activated within the perimeter of the geo-fenced area or within a predetermined distance from the at least one part of the surrounding environment exceeding a threshold percentage value *Examiner sets forth the claim, as written, only requires one alternative to satisfy the condition to set the vehicle in an EV mode.
Kim does not explicitly disclose:
an off-road vehicle
a geo-fenced area
However, Tolley teaches:
off-road vehicle (off-highway vehicle, see at least abstract and [0083])
a geo-fenced area (vehicle is determined to run in an electric mode when in a geo-fenced area that requires zero emissions, see at least [0103])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV setting mode and green zone disclosed by Kim by adding the off-road vehicle and geo-fenced area taught by Tolley. One of ordinary skill in the art would have been motivated to make this modification in order to apply the same principles of 
Regarding claim 2, the combination of Kim and Tolley teaches the elements above and Kim further discloses:
the coordinates of the perimeter of the geo-fenced area are map coordinates that include latitude and longitude coordinates and that define or outline a perimeter of an off-road property (a plurality of coordinates act as a boundary point for a zone corresponding to a specific facility, see at least [0045]) *Examiner sets forth coordinates include a latitude and longitude and a facility such as a building is an off-road property  
Regarding claim 14, the combination of Kim and Tolley teaches the elements above and Kim further discloses:
The parameter is a relative distance of an object from the off-road vehicle, wherein the electronic control unit is further configured to: set the off-road vehicle into the EV mode when the relative distance is less than  threshold distance that indicates that the object is in proximity to the off-road vehicle (green zone can be set as a zone within a certain radius distance from coordinates or a specific facility, see at least [0045])
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tolley as applied to claim 1 above and further in view of Phillips et al. (U.S. Patent Application Publication No. 2015/0274156 A1; hereinafter Phillips) and DeLuca et al. (U.S. Patent No. 10,064,018 B1; hereinafter DeLuca).
Regarding claim 3, the combination of Kim and Tolley teaches the elements above but do not disclose:
The electronic control unit is configured to: determine the coordinates of the perimeter of the geo-fenced area based on user input that indicates locations of one or more beacons
However, Philips teaches:
determine the coordinates of the perimeter of the geo-fenced area based on user input that indicates locations (a user selects a road, area, coordinates, or paths to create and save a zone or geofenced area, see at least [0021] and [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV setting mode disclosed by Kim and the off-road vehicle taught by Tolley by adding the zone selection taught by Philips. One of ordinary skill in the art would have been motivated to make this modification in order “to operate in electric only mode in a designated geographic region” that has been specified by a user (see [0020]).
Additionally, DeLuca teaches:
one or more beacons (program 200 can provide a user with the location of beacons that define zones and sub zones, see at least col. 5 lines 9-10; beacons are used to define zone boundaries, see at least col. 6 lines 17-18)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV setting mode disclosed by Kim and the off-road vehicle taught by Tolley and the zone selection taught by Philips by adding the beacons taught by DeLuca. One of ordinary skill in the art would have been motivated to make this modification in order to use beacons to “define each zone and contain information specific to that zone” (see 
Regarding claim 16, Kim discloses:
A method for controlling operation of a vehicle, comprising:  obtaining, by an electronic control unit and using a navigation unit, a current location of the vehicle (green zone detection unit 310 includes a GPS receiving unit 313 to obtain information about a current position and environment, see at least [0053]-[0055])
obtaining, by the electronic control unit and using a sensor, sensor data of a surrounding environment of the vehicle (green zone detection unit 310 includes an image recognition unit 311 to obtain information about a current position and environment, see at least [0053]-[0054])
setting, by the electronic control unit, the vehicle into an electrical vehicle (EV) mode when the current location of the off-road vehicle is within the coordinates of the perimeter of the off-road property (the system determines whether the vehicle is in a green zone and when EV mode driving is possible, the engine is restricted and EV mode is performed, see at least [0081]) or based on the sensor data relating to at least one part of the surrounding environment of the off-road vehicle and a percentage of times the EV mode was previously activated within the perimeter of the off-road property or within a predetermined distance from the at least one part of the surrounding environment exceeding a threshold percentage value  *Examiner sets forth the claim, as written, only requires one alternative to satisfy the condition to set the vehicle in an EV mode.
operating, by the electronic control unit, the vehicle in the EV mode (EV driving mode is performed in step S460A, see at least [0081])
Kim does not explicitly disclose:
an off-road vehicle
determining, by the electronic control unit, coordinates of the perimeter of an off-road property based on user input that indicates locations of one or more beacons
However, Tolley teaches:
off-road vehicle (off-highway vehicle, see at least abstract and [0083])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV setting mode disclosed by Kim by adding the off-road vehicle taught by Tolley. One of ordinary skill in the art would have been motivated to make this modification in order to apply the same principles of restricted emissions to off-highway vehicles such as construction or forestry equipment (see [0083] and [0103]).
The combination of Kim and Tolley does not teach:
determining, by the electronic control unit, coordinates of the perimeter of an off-road property based on user input that indicates locations of one or more beacons
However, Philips teaches:
determine the coordinates of the perimeter of the geo-fenced area based on user input that indicates locations (a user selects a road, area, coordinates, or paths to create and save a zone or geofenced area, see at least [0021] and [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV setting mode disclosed by Kim and the off-road vehicle taught by Tolley by adding the zone selection taught by Philips. One of ordinary skill in 
Additionally, DeLuca teaches:
one or more beacons (program 200 can provide a user with the location of beacons that define zones and sub zones, see at least col. 5 lines 9-10; beacons are used to define zone boundaries, see at least col. 6 lines 17-18)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV setting mode disclosed by Kim and the off-road vehicle taught by Tolley and the zone selection taught by Philips by adding the beacons taught by DeLuca. One of ordinary skill in the art would have been motivated to make this modification in order to use beacons to “define each zone and contain information specific to that zone” (see col. 5 lines 32-33). Additionally, the use of beacons could be considered a design choice for a method of defining a zone or area.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tolley as applied to claim 1 above and further in view of Phillips.
Regarding claim 8, the combination of Kim and Tolley teaches the elements above and Kim further discloses:
a memory configured to store a plurality of locations where the EV mode was previous activated (map database 315 stores green zone setting information, see at least [0056] and [0063]); 
wherein the electronic control unit is further configured to: obtain user input that indicates that a user has activated the EV mode (driver may directly set the current zone as a green zone through manipulating a predetermined button or the like, see at least [0063])
The combination of Kim and Tolley does not teach:
Identify a location of the off-road vehicle where the user input indicates that the user has activated the EV mode 
Store the location among the plurality of locations
Set the off-road vehicle into the EV mode further based on the current location and the plurality of locations where the EV mode was previously activated
However, Phillips teaches:
Identify a location of the off-road vehicle where the user input indicates that the user has activated the EV mode (user is able to define a zone where the current geolocation of the vehicle and the defined route is saved, see at least [0028]; the zone can be further defined as an electric-only mode zone, see at least [0034])
Store the location among the plurality of locations (a vehicle is provided with at least one stored geographic zone, see at least [0033])
Set the off-road vehicle into the EV mode further based on the current location and the plurality of locations where the EV mode was previously activated (vehicle location is compared to at least one stored geographic zone and is performed in the first mode (EV mode) when the system determines vehicle is within a stored geographic zone, see at least [0033])
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tolley as applied to claims 1 above and further in view of Gokingco et al. (U.S. Patent Application Publication No. 2012/0001841 A1; hereinafter Gokingco).
Regarding claim 4, the combination of Kim and Tolley teach the elements above and Kim further discloses:
a sensor configured to obtain the sensor data relating to the at least one part of the surrounding environment of the off-road vehicle (at least one sensor is installed in the vehicle to determine whether vehicle is inside, see at least [0025]),
The combination of Kim and Tolley does not teach:
wherein the sensor is a photodetector and the sensor data includes an amount of ambient light of the surrounding environment, wherein the electronic control unit is further configured to set the off-road vehicle into the EV mode when the amount of ambient light decreases a threshold amount from a baseline
However, Gokingco teaches:
An ambient light photodetector (see at least [0016])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the activation of an EV mode when the vehicle is in an .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tolley as applied to claims 1 and 9 above and further in view of Lee et al. (U.S. Patent Application Publication No. 2019/0135268 A1; hereinafter Lee).
Regarding claim 5, the combination of Kim and Tolley teaches the elements above and Kim further discloses:
a sensor configured to obtain the sensor data relating to the at least one part of the surrounding environment of the off-road vehicle (at least one sensor is installed in the vehicle to determine whether vehicle is inside, see at least [0025]; image recognition unit 311 includes at least one image acquisition device such as a camera, see at least [0054]) **examiner notes that a camera is a type of sensor,
The combination of Kim and Tolley does not teach:
wherein the sensor is an anemometer or other airflow sensor and the sensor data includes an amount of airflow of the surrounding environment, wherein the electronic control unit is further configured to set the off-road vehicle into the EV mode when the amount of airflow is less than a threshold value or decreases a threshold amount from a baseline
However, Lee teaches:
wherein the sensor is an anemometer or other airflow sensor and the sensor data includes an amount of airflow of the surrounding environment, wherein the further configured to set the off-road vehicle into the EV mode when the amount of airflow is less than a threshold value or decreases a threshold amount from a baseline (weather information includes wind speeds and weather determining unit determines that pollutant accumulation will occur in low wind speed areas, see at least [0064]-[0065])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV driving mode disclosed by Kim and the off-road vehicle taught by Tolley by adding the wind speed determination taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to properly assess the possibility of a pollutant accumulating in an area and perform EV driving mode accordingly (see Lee [0064]).
Regarding claim 6, the combination of Kim and Tolley teaches the elements above and Kim further discloses:
a sensor configured to obtain the sensor data relating to the at least one part of the surrounding environment of the off-road vehicle (at least one sensor is installed in the vehicle to determine whether vehicle is inside, see at least [0025]; image recognition unit 311 includes at least one image acquisition device such as a camera, see at least [0054]) **examiner notes that a camera is a type of sensor,
The combination of Kim and Tolley does not teach:
wherein the sensor is an emission sensor and the sensor data includes a concentration of an emission and an identification of the emission in the surrounding environment, wherein the electronic control unit is further configured to set the off-
However, Lee teaches:
wherein the sensor is an emission sensor and the sensor data includes a concentration of an emission and an identification of the emission in the surrounding environment, wherein the electronic control unit is further configured to set the off-road vehicle into the EV mode when the concentration of the emission is greater than a threshold amount (air pollution recognizing unit 331 obtains the air pollution level, see at least [0063]; if the air pollution level is greater than a reference value, the vehicle proceeds to an EV drive request, see at least [0072] and Fig. 7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV driving mode disclosed by Kim and the off-road vehicle taught by Tolley by adding the air pollution determination taught  by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to “determine a drive mode in consideration of circumstances” and decrease pollution in areas that are already heavily polluted (see Lee [0014]).
Regarding claim 7, the combination of Kim and Tolley teaches the elements above and Kim further discloses:
a sensor configured to obtain the sensor data relating to the at least one part of the surrounding environment of the off-road vehicle (at least one sensor is installed in the vehicle to determine whether vehicle is inside, see at least [0025]; image recognition unit 311 includes at least one image acquisition device such as a camera, see at least [0054]) **examiner notes that a camera is a type of sensor,

wherein the sensor is a proximity sensor or an attachment sensor and the sensor data includes an indication that there is a living being surrounding the off-road vehicle or that a trailer or other cargo has been attached to the off-road vehicle, wherein the electronic control unit is further configured to set the off-road vehicle into the EV mode based on the indication
However, Lee teaches:
wherein the sensor is a proximity sensor or an attachment sensor and the sensor data includes an indication that there is a living being surrounding the off-road vehicle or that a trailer or other cargo has been attached to the off-road vehicle, wherein the electronic control unit is further configured to set the off-road vehicle into the EV mode based on the indication (direct information recognizing unit 311 recognizes a pedestrian around the vehicle using vision or infrared sensors and requests EV driving mode when the pedestrian number is greater than a first reference value, see at least [0057] and Fig. 7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EV driving mode disclosed by Kim and the off-road vehicle taught by Tolley by adding the pedestrian recognition taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to protect “a pedestrian from potential damage due to exhaust gases” (see Lee [0015]).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 9-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable, as interpreted above, for reciting the off-road vehicle is set into an EV mode “based on the parameter and a percentage of times the EV mode was previously activated… exceeding a threshold percentage value” (emphasis added).
Kim discloses detecting a parameter of a surrounding environment (green zone detection unit 310 includes an image recognition unit 311 to obtain information about a current position and environment, see at least [0053]-[0054]) and setting the vehicle into an EV mode based on the parameter (system determines whether the vehicle is in a green zone, restrict engine and EV mode is performed, see at least [0081]). However, Kim does not disclose determining “a percentage of times the EV mode was previously activated… exceeding a threshold percentage value” in order to set the off-road vehicle into an EV mode.
Tolley teaches an off road vehicle (see at least abstract) that utilizes geo-fenced areas (see at least [0103]) but does not teach “a percentage of times the EV mode was previously activated… exceeding a threshold percentage value.”
Therefore, the combination of Kim and Tolley fails to teach the application’s invention in combination and as a whole.
Claims 10-15 would be allowable because they are dependent on claim 9 and further define and limit the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 3662          

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662